DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strings having a thickness greater than the adhesive layer thickness must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cutouts".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 specified string positioned within the adhesive layer with a thickness greater than the thickness of the adhesive layer. If the strings are within the adhesive layer, then how can they be thicker than the adhesive.  The strings would have need to sickout beyond the adhesive and would therefore no longer be within it.  The language is confusing and renders the scope of the claim indefinite.  An appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al.  (U.S. 20190300757) in view of Ramachandra (U.S. 20160168864).
In re Claims 1 and 11-15 Rees teaches floor panel with a body with an upper/top surface and a lower/bottom surface.  At least one attachment layer is made of pressure sensitive adhesive (103,203,303,403,503,603,703,803,903,913,930) that are disposed/applied on at least one of the rear/lower surface and the cutouts.  The adhesives form a number of ridges that are spaced apart from each other and therefore define vacuum channels therebetween when positioned on the flooring surface.  A ridge may be just one complete section.  Rees shows a decorative top layer (101,201) in Figures 1 and 2.  Figures 7 and 8A also show decorative top layers (701,801) that have been applied to the upper surface of the floor panel.  The flooring panel is placed on a flooring surface and the panel with the attachment layer/pressure sensitive adhesive is pressed against the flooring surface.  This compresses the attachment layer and push air out of the vacuum channels to create a vacuum within the channels.  Since hand or roller that applies the pressure will not be permanently be acting on it, the flooring panel is then released to secure the flooring panel to the flooring surface with the attachment layer and the vacuum created in the vacuum channels (Figures 1-10B, Paragraph 0003,0055,0057,0061)
Rees does not teach flooring panels with cutouts.
Ramachandra teaches flooring tiles (102) with cutouts with adhesive (200).  (Figure 1)
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the cutouts taught by Ramachandra into the tiles taught by Rees.  The cutouts allow for a stronger connection between the tiles themselves.
In re Claim 2 and 3, Rees teaches adhesives (803) with reinforcing fibers/strings (820).  Rees does not specifically teach that the strings have a thickness greater than the adhesive.  Fibers/strings are filaments that can be used to make textiles.  Such fibers are not rigid and can flex and compress.  
However, changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to increase the string thickness so that it is greater than the thickness of the adhesive.  The increase in the size reinforcing material/string would strengthen the durability of the adhesive layer.
Since the modified Rees meets the positively claimed limitations, they will be able to form the vacuum Channels between the strings when the panel is pressed against the flooring surface
 In re Claims 4-8, Reese teaches that the pressure sensitive adhesives (503) extend in ridges across the width and length of the floor panel.  The ridges (503) closest to the peripheral edges of the lower surface (508) of the tile shown in Figure 5 would be peripheral ridges.  Incorporating the reinforcing fibers/strings (820) into the pressure sensitive adhesives will result in the strings also extend in ridges that across the width and length of the floor panel as well as around the periphery of the floor panel.  (Figures 1-10B, Paragraph 0003,0055,0057,0061)
In re Claims 9 and 10, Reese teaches an attachment layer made of the dots of adhesive (603,913,924) Many of these dots are in line with each other and can be said to be aligned.  They also overlap when in close proximity.  (Figures 6,9A,9B) The examiner would also point out that the lines/ridges of adhesives (203,303,503,703,803) also meet these limitations since a line is a series of aligned and overlapping points/dots.  (Figures 1-10B, Paragraph 0003,0055,0057,0061)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633